DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 7 July 2022, in response to the Office Action mailed 14 April 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The double patenting rejections have been withdrawn due to the Terminal Disclaimer filed.

The rejections of claims 2, 4, 5, 12, and 13 under 35 U.S.C. 112 have been withdrawn due to the amendments filed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sohn (US 2019/0360711).

As per claim 1, Sohn teaches an apparatus for generating a temperature prediction model, the apparatus comprising: a temperature prediction model configured to output a predicted temperature based on an input variable of a temperature control system, which affects a temperature [a system for generating a zone-based temperature prediction model (abstract, etc.) using environment and control input variables (para. 0049, etc.)]; and a processor configured to: set the input variable to the temperature prediction model [the system includes a processor and memory wherein the processor is configured to generate the temperature prediction model (abstract, etc.) wherein training the model includes initializing and learning a number of input variables (paras. 0009, 0018-22, etc.)]; update the input variable based on a difference between the predicted temperature output from the temperature prediction model to which the input variable is set and an actual temperature [training the model includes initializing and learning a number of input variables (paras. 0009, 0018-22, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) using a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017; etc.)]; and set a final input variable of the temperature prediction model by repeating the setting of the input variable and the updating of the input variable by a predetermined number of times or more based on the difference between the predicted temperature and the actual temperature [the training may be performed for a predetermined number of iterations (paras. 0084-87, etc.)], wherein the input variables include a fixed variable and a dynamic variable [the input variables include fixed and dynamic variables (paras. 0022, 0085, 0116, etc.)], wherein the input variable is updated based on a first condition and a second condition, wherein the first condition updates the dynamic variable of the input variable excluding the fixed variable of the input variable having a fixed value, wherein the second condition maintains the fixed value for the fixed variable of the input variable without updating the fixed variable of the input variable [the optimal to-be-supplied power (the dynamic variable) is updated to minimize a loss function while the remaining variables are fixed (paras. 0022-25, 0084-87, 0090-95; etc.)].

As per claim 2, Sohn teaches wherein the processor is configured to: acquire the predicted temperature output from the temperature prediction model to which the input variable is set by providing a temperature and actual control information to the temperature prediction model; and update the input variable based on the difference between the actual temperature corresponding to the actual control information and the predicted temperature output based on the actual control information [training the model includes initializing and learning a number of input control variables (paras. 0009, 0018-22, etc.) based on prior control information (paras. 0023, 0059, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) using a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017; etc.)].

As per claim 4, Sohn teaches wherein the processor is configured to set the final input variable of the temperature prediction model by repeating a setting of the dynamic variable and an updating of the dynamic variable by a predetermined number of times or more [the training may be performed for a predetermined number of iterations (paras. 0084-87, etc.)].

As per claim 5, Sohn teaches wherein the dynamic variable has a value that is optimized as the setting of the dynamic variable and the updating of the dynamic variable are repeated by a predetermined number of times or more [training the model includes initializing and learning a number of input control variables (paras. 0009, 0018-22, etc.) based on prior control information (paras. 0023, 0059, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) using a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017; etc.) where the to-be-supplied power (dynamic variable) is updated to minimize the loss function (paras. 0022-25, 0084-87, 0090-95; etc.)].

As per claim 6, Sohn teaches wherein the fixed variable includes at least one of roughness, length, width, structure, size, shape, pattern, layout, thickness, conductivity, density, specific heat, thermal absorptance, solar absorptance, visible absorptance, solar reflectance, or visible transmittance of a component of the temperature control system [some fixed variables include the building structure and orientation (para. 0060, etc.)], and the dynamic variable includes at least one of air volume, flow rate, motor efficiency, pressure, coefficient of performance (COP), freezer/boiler inlet/outlet water temperature or electric power [the dynamic variable to be learned and updated may include the supplied power to the HVAC system (paras. 0018-22, etc.)].

As per claim 7, Sohn teaches wherein the processor is configured to set an input variable, which minimizes the difference between the predicted temperature output from the temperature prediction model to which the input variable is set and the actual temperature, as the final input variable [training the model includes initializing and learning a number of input control variables (paras. 0009, 0018-22, etc.) based on prior control information (paras. 0023, 0059, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) by minimizing a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017-18; etc.)].

As per claim 9, see the rejection of claim 1, above.

As per claim 10, see the rejection of claim 2, above.

As per claim 12, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 5, above.

As per claim 14, see the rejection of claim 6, above.

As per claim 15, see the rejection of claim 7, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 2019/0360711) in view of Fiducioso et al. (Safe Contextual Optimization for Sustainable Room Temperature PID Control Tuning, June 2019, pgs. 1-7).

As per claim 8, Sohn teaches the apparatus according to claim 1, as described above.
While Sohn teaches using various machine learning models (see, e.g., Sohn: paras. 0015-16, 0045, etc.) it does not explicitly teach wherein the processor is configured to update the input variable based on at least one algorithm of Bayesian Optimization, Reinforcement Learning, or Bayesian Optimization and HyperBand.
Fiducioso teaches wherein the processor is configured to update the input variable based on at least one algorithm of Bayesian Optimization, Reinforcement Learning, or Bayesian Optimization and HyperBand [Safe Contextual Bayesian Optimization is used to optimize the control parameters of the temperature system (pg. 1, abstract, etc.)].
Sohn and Fiducioso are analogous art, as they are within the same field of endeavor, namely optimizing temperature control parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bayesian optimization to optimize the HVAC control parameters for the model, as taught by Fiducioso, for the optimization of the HVAC control variables in the system taught by Sohn.
Fiducioso provides motivation as [Bayesian optimization is more data efficient in the temperature control optimization than other deep learning algorithms (pg. 2, section 1; etc.)].

As per claim 16, see the rejection of claim 8, above.


Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach wherein the input variable is updated based on a first condition and a second condition, wherein the first condition updates the dynamic variable of the input variable excluding the fixed variable of the input variable having a fixed value, wherein the second condition maintains the fixed value for the fixed variable of the input variable without updating the fixed variable of the input variable.
However, Sohn teaches that the optimal to-be-supplied power (the dynamic variable) is updated to minimize a loss function while the remaining variables are fixed (paras. 0022-25, 0084-87, 0090-95; etc.).  This is a condition that updates the dynamic variable of the input variable excluding the fixed variable having a fixed value, and maintaining the fixed value for the fixed variable without updating the fixed variable.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 3 and 11 are cancelled; claims 1, 2, 4-10, and 12-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vitullo (US 2018/0113482) – discloses optimizing input variables for a temperature prediction model.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128